Rose, J.,
dissenting.
I dissent from all of the opinion except what relates to the affirmance. The judgment of the district court is affirmed on the sole ground that there is no • proof of an ordinance authorizing the issuance of a license. If this ruling is correct, nothing else is essential to a decision on the merits of the appeal. All other expressions in the opinion of the majority are dicta. They are not binding as precedents. They obscure or confuse former decisions. Litigants with undetermined controversies are entitled to the time devoted to the preparation and the consideration of dicta. The public expense incident to the preparation, consideration and publication of opinions not necessary to a decision should be avoided. The official reports of decisions should not be'incumbered by extraneous matter. In the future the supreme court should not be embarrassed by expressions of opinion not necessary to a decision in a former case. Owing to a statute requiring reiteration of settled principles of law, opinions have already been multiplied beyond reason.
The opinion of the majority, as I understand it, contains dicta at variance with rules of law deliberately announced by a unanimous court. A practice essential to the dispatch of judicial business requires an appellant to specifically point out the errors of which he complains. In my judgment there has been an attempt in the opinion of the majority to modify this rule by a dictum, and the method of proving that petitioners for a license are freeholders has been questioned, if not unsettled. Swihart v. Hansen, 76 Neb. 727; Starkey v. Palm, 80 Neb. 393; Rosenberg v. Rohrer, 83 Neb. 469. The dictum relating to the duty of remonstrants to admit the qualification of known resident freeholders is contrary to the following doctrine announced in Swihart v. Hansen, 76 Neb. 727: “Where the qualifications of the signers to a petition for the sale of liquor are put in issue by a remonstrance, the burden is upon the applicant to show by competent evidence that the petitioners do possess the qualifications required.” To the same effect: Rosenberg v. Rohrer, 83 Neb. 469. If the *746dictum in the fourth paragraph of the syllabus implies that remonstrants must be freeholders, it is at variance with the former opinion holding': “Under section 8, chapter 50, Compiled Statutes, the right to protest or remonstrate against the issuance of a license is not confined to residents of the ward or village where the intoxicating liquors are sought to be sold.” Somers v. Vlazney, 64 Neb. 383. I cannot concur in dicta thus changing or modifying or indirectly overruling former decisions.
Letton, J., concurs in the dissent.